Citation Nr: 0404200	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  01-08 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for hearing 
loss and ear disorder other than tinnitus.

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for residuals 
of back injury.

3.  Entitlement to service connection for degenerative 
arthritis.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from May 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefits sought 
on appeal.  This matter also comes before the Board from an 
October 2001 rating that denied entitlement to service 
connection for tinnitus.  

In October 2002, the Board remanded this matter to afford the 
veteran an opportunity to attend a hearing held by a member 
of the Board at the RO.  In June 2003, the veteran testified 
before the undersigned Veterans Law Judge at a hearing held 
at the RO.  

Although it appears that the veteran's representative crossed 
out tinnitus as an issue on appeal in an August 2002 VA Form 
646, further discussion at the veteran's June 2003 hearing 
reveals that the veteran intended this issue be included as 
part of his appeal for an ear disorder.  

The reopened claims of entitlement to service connection for 
a back disorder and degenerative arthritis and the claim for 
service connection for tinnitus will be addressed in the 
remand portion of this decision.

FINDINGS OF FACT

1.  The RO denied the reopening of a previously denied claim 
for service connection for ear pathology to include hearing 
loss in August 1993.  The veteran was notified of his 
procedural and appellate rights in an August 1993 letter; 
however, he did not submit a notice of disagreement within 
one year of this decision.

2.  New evidence received since the RO's August 1993 decision 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The RO denied a claim for service connection for a back 
injury in August 1993.  The veteran was notified of his 
procedural and appellate rights in an August 1993 letter; 
however, he did not submit a notice of disagreement within 
one year of this decision.

4.  New evidence received since the RO's August 1993 decision 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1993 decision, in which denied a claim 
for hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
RO's August 1999 decision, and the claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

3.  The RO's August 1993 decision, which denied a claim for 
service connection for residuals of back injury is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).

4.  New and material evidence has been received since the 
RO's August 1993 decision, and the claim for service 
connection for residuals of back injury is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the duty to notify and 
assist has been met to the extent necessary to reopen the 
claims.  Thus, there is no prejudice to the veteran in 
deciding that part of the claims at this time.  VA's duty to 
notify and assist with regard to the merits of the claims is 
discussed in the REMAND herein.   
   
Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the veteran's claim to reopen was filed prior to 
August 29, 2001.

A. Hearing loss and an ear disorder, (not including tinnitus)

The veteran's DD-214 does not reflect combat service.  His 
military occupational specialty was noted to be in the 
infantry and he received a number of awards for marksmanship 
in weapons, including the sharpshooter's badge.  

At the time of the in August 1993 decision, the record 
included service medical records showing normal hearing of 
15/15 for both ears on entrance examination.  No audiology 
testing was done.  Service medical records are negative for 
any complaints of ear problems.  On separation examination in 
May 1964 audiological testing was done with pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
Not done
10 (15)
LEFT
5 (20)
10 (20)
10 (20)
Not done
15 (20)

(The figures in parentheses are based on International 
Standards Organization [ISO] Standards to facilitate data 
comparison. Prior to November 1967, audiometric results were 
reported in American Standards Association [ASA] Standards in 
service medical records).

No records of post service hearing loss or other ear problems 
were submitted.  

In July 1979 the RO denied entitlement to service connection 
for ear damage based on there being no evidence of complaint, 
treatment or diagnosis of hearing problems or damaged ears in 
the military.  The veteran did not appeal within a year after 
receiving written notice of the denial in July 1979.  

No additional pertinent evidence was received between July 
1979 and the August 1993 rating decision when the RO denied 
the veteran's application to reopen his claim for ear 
pathology.  The veteran did not appeal within one year of 
receipt of an August 1993 notice of this denial.  

Evidence received after August 1993 includes private medical 
records showing treatment for ear problems between May 1995 
and August 2000.  The May 1995 records reflect findings of 
high frequency sensorineural hearing loss, but very little 
involvement at 500 through 2000 decibels.  3000 decibels was 
involved but not severe.  Also noted was external otitis on 
the left.  A July 2000 VA treatment record revealed 
complaints of pain in the left ear, with involvement in the 
left tympanic membrane.  A May 2000 private record noted the 
left ear to be very sensitive with pain sometimes and gave a 
history of long standing rather profound high frequency 
sensorineural hearing loss.  The treating physician noted a 
history of the veteran having sustained acoustic trauma while 
in the tank corp when a gun went off close to his head 
resulting in a traumatic perforation.  This physician pointed 
out that the veteran's audiogram showed a slight progression 
in hearing loss and opined that the hearing loss would likely 
be service connected.  A March 2001 VA medical record 
reflects that the veteran used hearing aids.

At his hearings, the veteran testified that exposed to 
acoustic trauma in service due to close proximity to large 
guns firing nearby.  He confirmed that he did not seek 
treatment for ear problems in the service.  He testified that 
he also developed tinnitus as a result of active service.  
His representative suggested that the ear problems could be 
related to several blows on the head he received in service.  

The Board has reviewed the evidence received into the record 
since the August 1993 decision, and finds that new and 
material evidence has been received to reopen the claim of 
service connection for hearing loss and an ear disorder, to 
include tinnitus.  Specifically, this evidence now shows 
evidence of a current hearing loss, testimonial evidence 
suggesting acoustic trauma in service and a medical opinion 
indicating that such hearing loss may be related to service.  
Thus,  This evidence bears directly and substantially upon 
the specific matter under consideration.  This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened.

B. Residuals of Back Injury

At the time of the in August 1993 decision, the record 
included copies of service medical records showing treatment 
for mild low back pains in January 1962.  A May 1964 
separation examination and report of medical history showed 
no evidence of back problems.

In August 1993 the RO denied entitlement to service 
connection for a back injury based on there being no evidence 
of a back injury in service and no diagnosis of a chronic 
back condition.  

The additional evidence received since August 1993 consists 
of private medical records from August 1979 that showed 
complaints of back pain following hernia surgery that 
resolved after several days .  A March 1990 record showed 
complaints of back pain in the kidney area shown to be 
related to prostatitis.  An October 1995 treatment record 
shows the veteran had increasing back pain after he bent over 
and lifted something.  He was diagnosed with back pain due to 
degenerative arthritis and degenerative disc disease.  In 
June 2003, the veteran testified that he injured his back in 
service.  He indicated that he retired on disability in 1992.    
 
The Board has reviewed the evidence received into the record 
since the August 1993 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for a back disorder.  Specifically, the 
October 1995 private record now showing the existence of a 
back disorder after service is evidence that bears directly 
and substantially upon the specific matter under 
consideration, and was not considered by the RO when it 
issued its August 1993 rating decision.  This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss with 
tinnitus and history of perforated tympanic membrane is 
reopened; to this extent only, the appeal is granted

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss with 
tinnitus and history of perforated tympanic membrane is 
reopened; to this extent only, the appeal is granted


REMAND

During the course of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  VCAA 
significantly expanded the VA's duty to notify and duty to 
assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that VA's duty to assist the 
veteran in the development of facts pertinent to his claim 
and to ensure full compliance with due process requirements 
requires a remand in this matter.  Although the veteran was 
advised of the VCAA in a May 2002 statement of the case and a 
supplemental statement of the case, he has yet to be given a 
duty to assist letter in compliance with Quartuccio regarding 
all the issues currently on appeal.  A duty to assist/VCAA 
notification letter dated in August 2001 is noted to be 
restricted to the issue of entitlement to service connection 
for tinnitus.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The record indicates the veteran has been in receipt 
of Social Security disability benefits around 1992.  It does 
not appear that an effort has been made to obtain potentially 
pertinent medical records from the Social Security 
Administration.

Although the veteran has not submitted any medical records 
showing the existence of a current ear disability, he 
testified in June 2003 of having recently been treated for 
hearing loss.  These records, including the report of a VA 
hearing test around 2001 to 2002 should also be obtained.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA must consider whether the veteran has post-
service hearing loss or tinnitus that is related to in-
service noise exposure or acoustic trauma, regardless of 
whether there is evidence of in-service hearing loss.  See 
Hensley v.  Brown, 5 Vet. App. 155, 164 (1993).  Taken 
together with the evidence currently of record, VA 
examinations are indicated.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations for all the issues have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
The VBA AMC should also specifically 
request that he provide any evidence in 
his possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should contact the Social 
Security Administration to obtain copies 
of any disability determination it has 
made for the appellant and copies of the 
medical records upon which any such 
decision was based.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The VBA AMC should obtain the VA 
audiological examination report said to 
have taken place around 2001 or 2002 and 
any additional medical records from the 
VA not already of record.  If such 
medical evidence is not available, that 
fact should be entered in the claims 
file.

4.  After completion of #1-3 above, the 
RO must schedule the veteran for the 
appropriate audiological/ear disease 
examination for the purpose of 
determining the nature and etiology of 
any disability that may be present.  Any 
indicated tests should be accomplished.  
The claims file must be made available to 
the examiners; the examiners should 
indicate in the examination reports that 
the claims file was reviewed.  
The examiner should opine whether it is 
at least as likely as not that the 
veteran has a current hearing loss or 
other ear disability, to include 
tinnitus, if any, is related to service, 
to include acoustic trauma while serving 
his MOS of light weapons infantry.  A 
rationale for any opinion expressed 
should be provided, and the examiner 
should provide separate opinions for each 
diagnosis rendered, to include any 
significant symptoms related thereto.  In 
this regard, the Board notes that the 
appeal is complicated by specific claims 
for hearing loss and tinnitus.   

5.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



